Title: To George Washington from Timothy Pickering, 19 November 1780
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Camp November 19th 1780
                        
                        Colonel Tupper has consented to go to springfield to attend to the transportation of the Cloathing; and now
                            waits on your Excellency for Permission to proceed.
                        Such information and directions as appeared necessary on the occasion I have given to Colonel Tupper in
                            writing. I am with great respect &c.
                        
                            Tim: Pickering Q.M. Gl
                        
                    